NASDAQ:PABK PAB Bankshares, Inc. Sandler O’Neill & Partners, L.P. East Coast Financial ServicesConference Panel Presentation By M. Burke Welsh, Jr. President and Chief Executive Officer November 13, 2007 Naples, Florida www.pabbankshares.com NASDAQ:PABK This presentation contains “forward-looking statements”, as defined byfederal securities laws. Statements regarding the future of the Company,including our outlook on earnings, dividends, stock performance, assetquality, real estate markets, asset or deposit growth, branching, interest ratesand general market conditions are forward-looking statements. Theseforward-looking statements are based on our beliefs and assumptions usingdata currently available to us and involve numerous risks and uncertainties. Accordingly, a variety of factors could cause our actual results to differmaterially from the opinions expressed in these forward-looking statements. A potential list of such factors is outlined in our periodic reports filed with theSecurities and Exchange Commission (the “SEC”), including our AnnualReport on Form 10-K for the year ended December 31, 2006 as filed with theSEC on March 16, 2007. A copy of our Form 10-K may be found in the“Investor Relations” section of our website, www.pabbankshares.com. Forward-Looking Statement Notice www.pabbankshares.com NASDAQ:PABK Valdosta Jacksonville Tallahassee Savannah * From 12-31-02 to 9-30-07 (annualized) ^ Based on Nov. 5, 2007 closing stock prince Branch Loan production office Company Overview § $1.2 billion in total assets § 5-year CAGR 10.6% * § $142 million market cap ^ §Senior Management Team with an average banking tenure of over 28years each § Strong market position in South Georgia § Growing presence in attractive demographic markets around Atlanta and North Florida NASDAQ:PABK 5-Year CAGR 11.2%* * From 12-31-02 to 9-30-07 (annualized) Loans By Market (as of Sept. 30, 2007) 8.43% Average Loan Yield (for the Quarter EndedSept. 30, 2007) Loan Portfolio Analysis www.pabbankshares.com NASDAQ:PABK Loans By Type (as of Sept. 30, 2007) Construction & Development Loans Commercial Real Estate Loans Loan Portfolio Concentrations www.pabbankshares.com NASDAQ:PABK 2et Loss Ratio 0.02% 5-Year Avg. Net Loss Ratio 0.09% GA Peer GA Public Banks $500mm - $3b in Assets FL Peer FL Public Banks $500mm - $3b in Assets Source: SNL Financial www.pabbankshares.com Asset Quality NASDAQ:PABK 5-Year CAGR 11.2%* * From 12-31-02 to 9-30-07 (annualized) Deposits By Type (as of Sept. 30, 2007) www.pabbankshares.com 3.99% Average Rate Paid for Deposits (for the Quarter EndedSept. 30, 2007) Deposit Portfolio Analysis
